Citation Nr: 0214739	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  00-01 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by fatigue, to include as an undiagnosed illness.  

2.  Entitlement to service connection for a disability 
manifested by joint pain of the lower extremities, to include 
as an undiagnosed illness.  

3.  Entitlement to service connection for respiratory 
disorder, claimed as chronic obstructive pulmonary disease 
(COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to April 
1972 and from November 1990 to May 1991.  The veteran also 
had other Reserve/National Guard service. 

The matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  

The veteran provided oral testimony before the undersigned 
Member of the Board in a personal hearing at the RO in August 
2002, a transcript of which has been associated with the 
claims file.

The veteran appears to have raised the issue of service 
connection for sleep apnea.  That matter is referred to the 
RO for appropriate action.  

The issues of entitlement to service connection for a 
disability manifested by fatigue, to include as an 
undiagnosed illness and service connection for a respiratory 
disorder will be discussed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has provided all appropriate notification.

2.  The probative evidence shows that the veteran's 
complaints of joint pain of the lower extremities are not the 
result of an undiagnosed illness or otherwise attributable to 
any incident or event of active service.  


CONCLUSION OF LAW

Joint pain of the lower extremities, to include as an 
undiagnosed illness, was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1117, 1118, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service records show he served in the Southwest 
Asia Theater of Operations from January 1991 to April 1991.  

The service medical records for the veteran's first period of 
active service show one complaint of a history of joint pain.  
They do not show complaints of or treatment for disabilities 
manifested by fatigue.  In a March 1972 Report of Medical 
History the veteran complained of a history of swollen or 
painful joints.  A March 1972 Report of Medical Examination 
does not include a diagnosis of a disability manifested by 
muscle or joint pain or fatigue.  

In an April 1973 Report of Medical History the veteran denied 
a history of swollen or painful joints.  The April 1973 
Report of Medical Examination shows that the musculoskeletal 
system was normal at that time.  

In a March 1974 Report of Medical History the veteran denied 
a history of swollen or painful joints.  The March 1974 
Report of Medical Examination shows that the musculoskeletal 
system was normal at that time.  

In a July 1974 Report of Medical History the veteran denied a 
history of swollen or painful joints.  The July 1974 Report 
of Medical Examination shows that the musculoskeletal system 
was normal at that time.

In a November 1977 Report of Medical History the veteran 
denied a history of swollen or painful joints.  The November 
1977 Report of Medical Examination shows that the 
musculoskeletal system was normal at that time.

In a March 1981 Report of Medical History the veteran denied 
a history of swollen or painful joints.  The March 1981 
Report of Medical Examination shows that the musculoskeletal 
system was normal at that time.

In an August 1982 Report of Medical History the veteran 
denied a history of swollen or painful joints.  The August 
1982 Report of Medical Examination shows that the 
musculoskeletal system was normal at that time.

In a March 1986 Report of Medical History the veteran denied 
a history of swollen or painful joints.  The March 1986 
Report of Medical Examination shows that the musculoskeletal 
system was normal at that time.  

In a February 1990 Report of Medical History the veteran 
denied a history of swollen or painful joints.  The February 
1990 Report of Medical Examination shows that the 
musculoskeletal system was normal at that time.  

The service medical records include an April 1991 Southwest 
Asia Demobilization/ Redeployment Medical Evaluation.  The 
veteran reported a history of a neck injury while in a motor 
vehicle.  He denied a history of fatigue and a history of 
swelling of body parts at that time.  In the Report of 
Medical History the veteran denied a history of swollen or 
painful joints.  The April 1991 Report of Medical Examination 
at separation shows that the musculoskeletal system was 
normal at that time except for tenderness and decreased range 
of motion of the neck. 

The veteran filed his original application for service 
connection for fatigue and joint pain in December 1997.  

The evidence includes a VA outpatient treatment record dated 
in June 1991.  The veteran reported having neck pain from the 
inservice accident.  The diagnosis was cervical strain and 
status post lumbosacral surgery.  X-ray examination showed 
minor degenerative changes of the cervical spine.  

The evidence includes private medical treatment records dated 
from 1992 to 1998.  They show examination and treatment for 
various medical problems that are not at issue on appeal.  In 
October 1992 he complained of vague chest discomfort.  The 
assessment was atypical chest pain, which was not very 
suspicious for cardiac symptoms.  In July 1994 he reported 
that he was not sleeping well because of painful feet and he 
believed he had chronic fatigue syndrome.  He was referred 
for an orthopedic evaluation and a sleep study.  In January 
1995 his treating physician reported that an extensive 
evaluation showed progressive apnea with hypoxemia.  In April 
1996 the veteran reported persistent sleep apnea and aching 
in his weight bearing joints and lower extremities.  In July 
1996 he complained of swelling in his lower legs.  Prior 
medical problems were sleep apnea and obesity.  The diagnosis 
was left lower leg abrasion, which was unhealed secondary to 
persistent edema, pedal edema, obesity and sleep apnea.  In 
May 1997 the veteran complained of a long history of 
progressive weight gain, low back problems and generalized 
fatigue.  He weighed 341 pounds.  Examination showed trace 
peripheral edema and changes in the lower legs consistent 
with stasis dermatitis and hemosiderin type deposits.  

The veteran underwent a Persian Gulf Registry Examination in 
June 1997.  He reported being exposed to smoke from oil fires 
while stationed in Kuwait as well as other chemical agents, 
diesel, paints, solvents and depleted uranium.  He stated 
that he did eat food that had been contaminated with smoke, 
oil and other chemicals.  He stated that his health had been 
poor after his Persian Gulf service.  The veteran complained 
of continued fatigue, aching joints and muscle cramps since 
July 1991.  He could not recall any illnesses while stationed 
in the Persian Gulf.  The examiner reported the veteran's 
medical history and performed a medical examination.  The 
impressions included fatigue and intermittent joint pains.  

He was referred for a gastrointestinal consultation, 
psychiatric evaluation and to dermatology to evaluate 
keratoses.  The evidence includes these examination reports.  
In a February 1998 letter the RO notified the veteran that 
the final diagnoses following the above consultations were 
morbid obesity, obstructive sleep apnea, degenerative joint 
disease of the cervical spine, mild restrictive pulmonary 
disease and somatoform disorder, not otherwise specified.  
The psychological test results revealed the veteran to be an 
individual who was usually preoccupied with a variety of 
somatic problems, including fatigue, weakness, eating 
problems and sleep disturbance.  

The veteran underwent a VA respiratory examination in May 
1998.  The examiner noted that the veteran had complete 
neural sensation to his upper and lower extremities at that 
time.  

The veteran underwent a VA mental disorders examination in 
May 1998.  He stated that after returning from the Persian 
Gulf he gained 80 pounds from inactivity, which he attributed 
to fatigue and joint pain.  The examiner noted the prior 
psychological test results.  He noted that the physician who 
performed the tests attributed the veteran's complaints of 
fatigue and joint pain to somatoform disorder.  The veteran 
complained of continued fatigue and joint pain.  The veteran 
reported a history of exposure to toxic substances, including 
different kinds of smoke and chemicals, during his service in 
the Persian Gulf.  The examiner performed a mental status 
examination.  The diagnosis was organic affective disorder 
with symptoms of fatigue and somatic complaints, some 
depression and sleep problems, organic affective disorder 
related to sleep apnea, morbid obesity, history of exposure 
to toxins in the Persian Gulf, and complaints of fatigue and 
joint pain since returning from the Persian Gulf.  The 
examiner stated that the veteran continued to have symptoms 
of fatigue and joint pain, some depression and sleep problems 
related to his organic mental disorder.  The examiner stated 
that the organic affective disorder with symptoms of fatigue 
was 10 percent accounted for by his sleep apnea syndrome.  
The examiner also stated that the remainder of the fatigue 
was related to the veteran's exposure to toxins while in the 
Persian Gulf.  

The veteran underwent a VA joints examination in July 1998.  
This was performed by the examiner who conducted the VA 
respiratory examination in May 1998.  The examiner noted that 
the veteran was morbidly obese and he had difficulty with 
shortness of breath with any exertion, which was secondary to 
the veteran's size.  The examiner noted review of the entire 
claims folder in connection with the examination.  The 
examiner noted that pulmonary function testing one year 
earlier disclosed mild restrictive disease.  The veteran 
stated to him that he was in an area of Saudi Arabia that was 
dense with oil smoke after the fires in Kuwait.  The examiner 
stated that if the exposure history were accurate then this 
would explain the veteran's restrictive lung problems.  He 
stated that he could not tell from the records whether the 
veteran had been in an area that was exposed to the heavy 
fires.  The examiner concluded that the veteran had 
documented sleep apnea, but this was secondary to his morbid 
obesity and could not be related back to active service.  He 
stated that the sleep apnea was a combination of his morbid 
obesity and his restrictive disease.  The examiner again 
stated that if it was determined that he was in an area of 
oil fires, then the veteran would have some mild restriction 
due to the exposure, which was a component of his sleep 
apnea.  The examiner stated that the veteran also had joint 
pain in both lower extremities.  The examiner noted that the 
joint pain began after separation from service and veteran 
did not seek medical care for some time.  The examiner stated 
that there was 3+ pitting edema, which was secondary to his 
size and poor blood flow.  Based on a review of the evidence 
the examiner concluded that he could not relate this back to 
his time in service, and felt that his joint pain was more 
likely than not related to his increase in size and weight.  

In October 1998 the RO denied service connection for fatigue 
and joint pain of the lower extremities as due to an 
undiagnosed illness.  The veteran appealed.  The RO granted 
service connection for traumatic arthritis of the cervical 
spine.  The veteran did not appeal that decision.  

In his notice of disagreement the veteran related have been 
exposed to the smoke from the oil well fires while in Kuwait.  
He also stated that his unit was located within the exposure 
plume of the Khamisiyay Pit Demolition.  He stated that after 
separation he experienced chronic fatigue and joint pain.  He 
also stated that he had to give up his physical activities 
due to these symptoms.  

VA medical records dated from January 2001 to February 2002 
show examination and treatment for conditions not at issue on 
appeal.  The veteran submitted an article on particulate 
exposure during the Persian Gulf War in August 2002. 

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2006, and cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 501(a), 1117 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.317(a)(1) (2001).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).

A chronic disability resulting from an undiagnosed illness 
shall be rated using evaluation criteria from part 4 of this 
chapter for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are 
similar.  38 C.F.R. § 3.317(a)(4).  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

Analysis
Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The Court of Appeals for the Federal Circuit (CAFC) recently 
held that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date 
of the VCAA, and that section 3(a) of the VCAA (covering 
duty-to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); Dyment v. 
Principi, No. 00-7075 (Fed. Cir. Apr 24, 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He has been provided with notice of the requirements 
for service connection in the October 1998 and November 2001 
rating decisions, which also provided him with a rationale 
explaining why the evidence did not allow for a grant of his 
claim.  

The November 1999 statement of the case (SOC) and the 
November 2001 supplemental statement of the case (SSOC), in 
addition to providing a rationale of the RO's decision, also 
provided the veteran with notice of the specific regulations 
pertaining to his claim.  

In April 1998 the RO provided veteran notice of what is 
required to substantiate his claim.  In June 2001 the RO 
notified the veteran of the passage of the VCAA.  The RO 
again provided veteran notice of what is required to 
substantiate his claim.  The RO notified the veteran as to 
which evidence was to be provided by him and which was to be 
provided by VA, and it notified him that he could submit 
evidence himself or have the RO obtain it for him.  Such 
notice satisfies the duty to notify requirement.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In November 2001 the RO adjudicated this claim under the 
VCAA.  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  

In particular, the evidence includes all service medical 
records, post-service VA medical evidence and private medical 
evidence.  The RO afforded the veteran a VA examination on 
these issues.  The veteran submitted evidence in support of 
his claim, which included a statement from his commanding 
officer and an article on particulate exposure during the 
Persian Gulf War.  The veteran also testified at a personal 
hearing before the undersigned and a transcript of that 
hearing has been associated with the claims folder.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West Supp. 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Service Connection

The service medical records for both periods of active 
service do not include treatment for symptoms or disabilities 
manifested by muscle and joint pain.  The Board notes that 
the veteran has limited his claim to painful joints involving 
the lower extremities.  Aside from the March 1972 Report of 
Medical History, in which the veteran's complaints of a 
history of swollen or painful joints was uncorroborated by 
objective medical findings, the remaining service medical 
records do not show complaints of or treatment for symptoms 
or disabilities manifested by joint pain or a diagnosis of 
such disability.  This includes multiple Reports of Medical 
History and Reports of Medical Examination, which are dated 
from April 1973 through the April 1991 Southwest Asia 
Demobilization/Redeployment Medical Evaluation.  The latter 
evaluation report includes a history of an inservice neck 
injury and a finding of tenderness and decreased range of 
motion of the neck.  The RO has already granted service 
connection for traumatic arthritis of the cervical spine and 
this disability is not at issue on appeal.  The veteran 
denied a history of swelling of body parts at that time.  The 
April 1991 Report of Medical Examination at separation shows 
that the musculoskeletal system was otherwise normal at that 
time.  Clearly, the service medical records are negative for 
a showing of a chronic disability manifested by joint pain.  

Consistent with the service medical records, the veteran does 
not contend that his reported joint pain began during either 
period of active service.  Rather, he argues that he 
developed these chronic symptoms after his return from active 
duty in the Persian Gulf in April 1991.  Although the veteran 
is competent to relate symptoms that are observable such as 
joint pain, he is not competent to render a medical opinion 
as to whether such symptoms are part of a known clinical 
diagnosis or whether they are attributable to undiagnosed 
illnesses.  As a lay witness the veteran is not competent to 
render such a medical diagnosis or provide a competent 
medical opinion on this issue.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).   

Thus, the determinative issue in this case is medical in 
nature and requires competent medical evidence.  In this 
regard, the veteran was afforded a special examination by VA 
in July 1998 for the purpose of determining the presence of a 
disability manifested by joint pain and its etiology.  
Significantly, the examiner identified an etiology for the 
alleged complaints.  Moreover, the examiner was very clear 
that the joint pain was not attributable to service.    

In order to establish presumptive service connection for an 
"undiagnosed illness," the key question is whether joint 
pain of the lower extremities can be attributed to any known 
clinical diagnosis, or whether there is affirmative evidence 
that such undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness.  38 C.F.R. § 3.317.  The remaining 
medical evidence of record does not include other competent 
medical opinions or findings that show the veteran's joint 
pain symptoms cannot be attributed to any known clinical 
diagnosis.  Consequently, the Board finds that the competent 
and probative evidence establishes that these symptoms are 
part of known clinical diagnoses and service connection on a 
presumptive basis is not applicable in this case.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

The remaining issue is whether the post-service joint pain is 
otherwise the result of some inservice event.  38 C.F.R. 
§ 3.303(d).  Again, this is an issue that requires competent 
medical evidence.  The 1998 examiner concluded that he could 
not relate this back to the veteran's time in service, and 
opined that his joint pain was more likely than not related 
to his increase in size and weight.  Again, this is the only 
medical opinion of record addressing this issue, and such 
opinion does not relate the joint pain to service.  The above 
medical opinion was made by a competent medical expert and 
the Board, in any event, is not free to substitute its own 
judgment for that of such expert.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

In sum, the Board finds that the probative evidence shows 
that the veteran's complaints of joint pain of the lower 
extremities are not the result of an undiagnosed illness or 
otherwise attributable to any incident or event of active 
service.  The Board finds that the evidence is not evenly 
balanced on this issue and concludes that service connection 
for joint pain of the lower extremities, including as an 
undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1117, 1118, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2001).  


ORDER

Service connection for joint pain of the lower extremities, 
including as an undiagnosed illness, is denied.


REMAND

The veteran has also claimed service connection for a 
disorder manifested by fatigue.  This issue has been 
developed on the basis of an undiagnosed illness.  At his 
August 2002 hearing, the veteran submitted a report which 
refers to the effects of particulate exposure during the 
Persian Gulf War.  As noted above, the May 1998 diagnosis, in 
pertinent part, included organic affective disorder with 
symptoms of fatigue.  The examiner also stated that the 
fatigue was related to the veteran's exposure to toxins while 
in the Persian Gulf.  The issues of service connection for 
organic affective disorder with fatigue and service 
connection for fatigue as related to toxin exposure during 
service are inextricably intertwined with the issue on 
appeal.  As such, remand is appropriate in this instance for 
initial development by the RO.  

Otherwise, at the Board's hearing in August 2002, the veteran 
indicated that private medical records were available from 
Dr. Keith Popovitch regarding his lung disability.  These 
records should be obtained.  

For the above reasons, the issues are remanded for the 
following:  

1.  The veteran should be asked to 
identify the complete address for Dr. 
Keith Popovitch and indicate the dates of 
treatment.  After securing any necessary 
release, the RO should obtain copies of 
such records.  

2.  The RO should take all appropriate 
action to adjudicate the inextricably 
intertwined issues of service connection 
for organic affective disorder with 
fatigue and service connection for 
fatigue as residuals of in-service 
exposure to toxins.  The RO's 
developmental actions should include any 
possible service documentation of the 
veteran's exposure to toxins during 
service as well as medical examinations 
with nexus opinions by the appropriate 
specialists regarding whether any 
underlying disability associated with 
fatigue is causally related to service.  

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of service 
connection for a disability manifested by 
fatigue, including as undiagnosed illness 
and service connection for a respiratory 
disorder.  If any benefit requested on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The Board intimates no opinion 
as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

